Citation Nr: 1030630	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service and regular 
Philippine Army service from September 1942 to June 1946; he died 
in July 1999.  The appellant claims benefits as the Veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In her May 2009 VA Form 9, the appellant submitted a written 
request for a Travel Board hearing.  She was subsequently 
scheduled for a Travel Board hearing on April 22, 2010, in 
Manila.  In March 2010, the appellant notified the RO that she 
would be unable to report for that hearing because she was being 
treated for the effects of a mild stroke.  She did not ask that 
the hearing be rescheduled; however, she did indicate that she 
was willing to submit the evidence to the Board.  Therefore, the 
request for a Board hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran had service in the Philippines from September 
1942 to June 1946; he was not a prisoner-of-war (POW) during such 
time.

2.  The Veteran had not been granted service connection for any 
disability prior to his death.

3.  According to the death certificate, the Veteran died in a 
hospital in July 1999, from cardiopulmonary arrest antecedent to 
a myocardial infarction ,with an underlying cause of 
cerebrovascular accident, and with hypertensive cardiovascular 
disease as a significant condition contributing to death; he was 
79 years old.

4.  There is no medical evidence of record demonstrating that the 
Veteran had any hypertensive cardiovascular disease during 
service or within one year after service, or that said disease 
was causally or etiologically related to service.

5.  The underlying cause of the Veteran's death, a 
cerebrovascular accident (stroke), was not caused by, or related 
to, his military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the U.S. Court of Appeals for Veterans Claims, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

VA has fulfilled the above VCAA notice and development assistance 
requirements in this case.  The RO issued a VCAA letter in 
January 2008 addressing the claim.  That letter was followed by 
initial RO adjudication of the claim in May 2008.  The January 
2008 VCAA letter provided the appellant with adequate notice of 
the duty-to-assist provisions of the VCAA, and informed her of 
the information and evidence necessary to substantiate her claim.  
38 C.F.R. § 3.303.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that a proper VCAA notice for dependency and indemnity 
compensation (DIC) claim based on cause of death must also 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
claim; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant received notice that substantially complied with 
the requirements of Hupp in a February 2009 letter.  While she 
did not receive complete notice prior to the initial rating 
decision, the letter was provided prior to the readjudication of 
her claim in the April 2009 SOC and in the July 2009 SSOC.  
Mayfield v. Nicholson, supra; see Prickett v. Nicholson, supra 
(VCAA timing defect may be cured by issuance of fully compliant 
notification followed by readjudication of the claim).

In this case, notice in compliance with the Hupp precedent, 
supra, was provided to the claimant by the January 2008 and 
February 2009 RO letters, and, as noted above, subsequent 
readjudication of the claim occurred.  Moreover, the appellant 
has demonstrated an understanding of the elements of a claim of 
entitlement to service connection for cause of death via 
statements and evidence she has submitted throughout the course 
of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (Court was convinced that the appellant had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

With respect to the Dingess requirements, the appellant was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  Any 
questions as to the appropriate effective date to be assigned are 
moot.  Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of this case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and post-service 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO letters requested 
that the claimant advise of any VA and/or private medical sources 
of evidence pertinent to her claim, and that she provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after service, 
in support of the claim.  They further requested any medical 
records, lay statements, or other evidence which might serve to 
corroborate the appellant's assertions in support of her claim.  

The claims file reflects that the RO dutifully requested 
authorization from the claimant to obtain records from indicated 
private sources, and then sought those records.  In addition, the 
Veteran's service medical and personnel records were obtained.  
All records and responses received were associated with the 
claims file, and the appellant was informed, by the appealed 
rating action as well as by the SOC and the SSOC, of the records 
obtained and hence, by implication, of records not obtained, in 
furtherance of the appealed claim.  The Veteran's terminal 
hospital records have been associated with the claims file.  The 
appellant did not indicate the existence of additional pertinent 
available evidence that has not been requested or obtained.  VA 
only has a duty to assist in the development of records which 
have been adequately identified and which VA has been authorized 
to obtain, and the appellant has not provided any identifying 
information with respect to any other pertinent records.

The duty to assist encompasses obtaining medical opinions.  In 
determining whether a medical examination be provided or medical 
opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.  

In this case, the Board finds that a VA medical opinion is not 
warranted.  Given the absence of in-service evidence of chronic 
manifestations of the hypertensive vascular disease which led to 
the cerebrovascular accident which caused the Veteran's death, 
the absence of identified symptomatology for decades after 
separation, and no competent evidence of a nexus between the 
Veteran's death and a service-connected disability, a remand for 
a VA medical opinion would unduly delay resolution of this 
matter.

Furthermore, the appellant was informed about the kind of 
evidence required and the kinds of assistance that VA would 
provide, and she was supplied with the text of 38 C.F.R. § 3.159.  
She did not provide any information to VA concerning available 
relevant treatment records that she wanted the RO to obtain for 
her that were not obtained.  She had previously been given more 
than one year in which to submit evidence after the RO gave her 
notification of her rights under the pertinent statute and 
regulations.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, "the 
record has been fully developed, "and it is difficult to discern 
what additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to substantiate 
her claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence does 
not have the same probative value.

The Veteran died in July 1999, and the death certificate lists 
the immediate cause of death as cardiopulmonary arrest which was 
antecedently caused by a myocardial infarction, the underlying 
cause of which was a cerebrovascular accident.  Hypertensive 
cardiovascular disease was listed on the death certificate as a 
significant condition that contributed to the Veteran's death.  
No autopsy was performed.

The appellant contends that the Veteran's fatal stroke and heart 
attack were etiologically related to disabilities he incurred 
while he was in service.  She maintains that the Veteran had 
multiple illnesses in service that caused the severe conditions 
that led to his death.  However, with all due respect, the Board 
notes that she has never identified or specified exactly what 
those alleged in-service illnesses were.

In order to establish entitlement to service connection for the 
cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the immediate 
or underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of 
death, the disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c).

Additionally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board would normally first consider whether the Veteran's 
service-connected disabilities caused or contributed 
substantially or materially to his death.  However, at the time 
of his death, service connection was not established for any 
disability.

Review of the Veteran's service medical and service personnel 
records reveals that he underwent a physical examination in May 
1945.  His cardiovascular system was described as normal at that 
time.  His lungs were also noted to be normal, and no defects 
were identified.  A May 1945 Affidavit for Philippine Army 
Personnel states that the Veteran had not incurred any wounds or 
illnesses and that he did not have any permanent disabilities.  
The Veteran executed another Affidavit for Philippine Army 
Personnel in January 1946, stating that he had not been a POW.  
In February 1946, the Veteran underwent another physical 
examination.  His cardiovascular system was normal, as was his 
chest X-ray.  His blood pressure was recorded as 118/76.  In 
January 1947, he was again examined.  His chest X-ray was normal 
and his cardiovascular system was normal.  The Veteran's recorded 
blood pressure was 108/80 at that time.  

An October 2006 Medical Certificate from the Chief of the 
Hospital at the Memorial District Hospital where the Veteran died 
in July 1999 states that he had been admitted because of a 
cerebrovascular accident and hypertensive vascular disease.  The 
Chief of the Hospital further stated that the Veteran died of a 
myocardial infarction.  The terminal hospital records contain a 
July 1999 clinical impression of cerebrovascular accident with 
right hemiplegia.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The appellant is competent to report her observations regarding 
the Veteran's death, because this requires only personal 
knowledge which comes to her through her senses.  Layno, supra, 
at 470.  However, determining the cause of death is not the type 
of medical issue as to which a lay person can provide competent 
evidence, because it involves questions of etiology and/or 
diagnosis.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Such competent, professional evidence has been 
provided by the terminal medical treatment records that have been 
obtained and associated with the claims file.  

In this case, the competent evidence of record weighs against the 
appellant's contentions.  The death certificate assessed the 
immediate cause of death as a heart attack related to a stroke, 
with hypertensive cardiovascular disease as a significant 
condition that contributed to death.  The Veteran was not 
service-connected for hypertension, hypertensive cardiovascular 
disease, or a stroke during his lifetime and neither the terminal 
hospital records nor the death certificate provides any mention 
of any factors relating the Veteran's death to his military 
service.  In this case, the Board places higher probative value 
on the opinion of the physician who signed the death certificate 
rather than the contentions of the appellant.  As a result, the 
Board concludes that there is no competent evidence of record 
establishing any etiologic relationship between the Veteran's 
death and any incident of his military service.  Accordingly, the 
Board finds that the evidence fails to demonstrate that the 
Veteran incurred a chronic disability in service relating to a 
cardiovascular disease or a cerebrovascular disease.

In addition, the evidence of record does not demonstrate that the 
Veteran incurred any such disorders until many years after 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each of 
these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  Given the absence of a diagnosis and 
treatment for the Veteran's cardiovascular problems for many 
years after service, the evidence is against a finding that any 
of the disorders listed on the death certificate are related to 
active duty based on continuity of symptomatology.  Moreover, the 
Board finds that the weight of the competent evidence does not 
otherwise attribute the Veteran's death, or any condition listed 
on the Veteran's death certificate, to service.  

The Board has also considered the appellant's statements 
asserting a nexus between the Veteran's death and his recognized 
service.  The Board reiterates that the appellant is competent to 
report her own observations as a layperson, but the cause of the 
Veteran's death is not the type of issue as to which a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed Cir. 2007); Davidson v. Shinseki, supra.  Accordingly, the 
Board attaches greater probative weight to the clinical findings 
than to her statements.  See Cartright, 2 Vet. App. at 25.  

In light of the discussion above, the Board finds that the 
evidence is not at least in relative equipoise, and the benefit-
of-the-doubt rule does not apply.  Because the weight of the 
evidence is against the appellant's claim for service connection 
for the cause of the Veteran's death, the Board is unable to 
grant the benefits sought.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


